Citation Nr: 0936247	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.

2. Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, confirmed and continued a 10 percent 
evaluation for post-operative subdural hematoma and a 
noncompensable evaluation for pulmonary tuberculosis and 
denied entitlement to TDIU.  The Veteran appealed the RO's 
decision.

In October 2004, the RO increased the evaluation for 
pulmonary tuberculosis to 30 percent, effective January 3, 
2002 (the date of the Veteran's claim).

The Veteran indicated in a May 2003 substantive appeal (Form 
9) that he desired a hearing before a Veterans Law Judge in 
Washington, D.C.  However, in subsequent correspondence 
received in October 2005, the Veteran stated that he would 
not be able to attend the hearing.

On appeal in May 2006, the Board remanded the pulmonary 
tuberculosis claim for additional development, to include 
providing proper VCAA notice and scheduling a  VA 
examination.  The Board also remanded the TDIU claim, finding 
that it was intertwined with the increased rating claim.  The 
Board directed the AMC/RO to schedule a general medical 
examination to determine the status of the Veteran's service-
connected disabilities and whether those disabilities prevent 
him from working.  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the May 2006 Remand 
Order, and that neither the Veteran, nor his representative, 
has contended otherwise, and therefore it may proceed with 
its review of this appeal.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).



Other Matters

In October 2004, the RO assigned a separate 10 percent rating 
for residual right hemiparesis (arising from the post-
operative subdural hematoma).  In an October 2005 Appellant's 
Brief, the Veteran's representative indicated on behalf of 
the Veteran his disagreement with 10 percent rating and 
stated that further VA examinations should be conducted.  On 
appeal in May 2006, the Board construed the Veteran's 
representative's statement as a timely notice of disagreement 
(NOD) regarding the issue of an increased evaluation for 
residual right hemiparesis arising from the post-operative 
subdural hematoma.  Accordingly, the Board remanded this 
issue to the AMC/RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
AMC issued a SOC in March 2008.  The Veteran did not perfect 
his appeal for a higher rating for his residual right 
hemiparesis by submitting a substantive appeal.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008).  Inasmuch as the RO has not taken any 
action to indicate to the Veteran that the issue remains on 
appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8], the requirement that 
there be a substantive appeal is not waived.  Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009).  
Neither the Veteran nor his representative has contended 
otherwise.  Accordingly, the Board does not have jurisdiction 
over this latter issue.  

In an April 2009 rating decision, the RO granted service 
connection for (1) bilateral quadrant scotoma secondary to 
subdural hematoma, rating it 30 percent; (2) status post 
craniotomy for subdural hematoma, rating it 10 percent, and 
(3) diffuse cerebral and mild cerebellar atrophy associated 
with brain trauma, rating it noncompensable.  The Board notes 
that the one-year period for filing a NOD has not yet expired 
with respect to these claims.  See 38 C.F.R. § 20.302(a).




FINDINGS OF FACT

1. On June 19, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for an 
increased rating for pulmonary tuberculosis, currently 
evaluated as 30 percent disabling.

2. The Veteran is currently service connected for bilateral 
quadrant scotoma associated with status post craniotomy for 
subdural hematoma, evaluated as 30 percent; pulmonary 
tuberculosis, upper lobes, bilateral, stable, inactive, Class 
IV, with chronic obstructive pulmonary disease (COPD) and 
moderate obstructive ventilatory pattern with mild 
restrictive defect, evaluated at 30 percent; status post 
craniotomy for subdural hematoma with benign positional 
vertigo, evaluated at 10 percent; burr holes associated with 
status post craniotomy for subdural hematoma, evaluated at 10 
percent; residual right hemiparesis, evaluated at 10 percent; 
and diffuse cerebral and mild cerebellar atrophy associated 
with brain trauma, evaluated as noncompensable.

3. The evidence of record shows that the Veteran does not 
meet the percentage requirements for TDIU.  The Veteran's 
service-connected status post craniotomy, bilateral quadrant 
scotoma, benign positional vertigo, and burr holes can be 
considered as a "single" disability because they resulted 
from a common etiology (his subdural hematoma), and he meets 
the schedular requirement (40 percent or greater for 
disabilities resulting from common etiology); however, the 
combined rating for the Veteran's service-connected 
disabilities is 60 percent.

4. The Veteran has a B.S. degree in agriculture and 
employment experience as a cook in the Navy and a laborer; he 
was last gainfully employed in 1979.

5. The evidence falls in relative equipoise as to whether the 
Veteran's service-connected disabilities, singly or in 
combination, precluded him from obtaining and maintaining 
substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal for an 
increased rating for pulmonary tuberculosis, currently 
evaluated as 30 percent disabling, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2. With application of the benefit of the doubt, TDIU on an 
extraschedular basis 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Here, the 
Veteran, by means of a June 19, 2009 correspondence, 
indicated that he was withdrawing from appellate 
consideration the issue involving an increased rating for 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling.  

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2008).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the TDIU claim.  Therefore, no further 
development is needed with respect to the Veteran's appeal.

II. Law and Regulations

a. TDIU 

38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ." 38 C.F.R. § 
4.15; accord 38 C.F.R. 
§ 3.340(a).  A permanent total disability "shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person."  38 C.F.R. § 
4.15; see also 38 C.F.R. § 3.340(b).

With respect to total disability ratings based on individual 
unemployability on a schedular basis, 38 C.F.R. § 4.16(a) 
provides that "[t]otal disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected  
disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there  
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more."  38 C.F.R. § 4.16(a) 
(emphasis added); accord Bowling v. Principi, 15 Vet. App. 1, 
6 (2001) (outlining regulations relating to TDIU); see 38 
C.F.R. §§ 3.340, 3.341.  In addition, and relevant to the 
instant case, "[f]or the above purpose of one 60 percent  
disability, or one 40 percent disability in combination . . .  
[d]isabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if  
applicable" will be considered as "one" disability.  38 
C.F.R. § 4.16(a). 

In determining whether a veteran should receive TDIU, the 
Board may consider the veteran's level of education, special 
training, and previous work experience, but may not consider 
his age or the impairment caused by any nonservice-connected  
disabilities.  38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected . . . disabilities are met and in the judgment of 
the rating agency such . . . disabilities render the veteran 
unemployable"), 4.19 ("Age . . . is a factor only in 
evaluation of disability not resulting from service, i.e., 
for the purposes of pension"); accord Van Hoose v. Brown, 4  
Vet. App. 361, 363 (1993) (In determining whether appellant 
is entitled to a total disability rating based upon 
individual unemployability, neither appellant's nonservice-
connected disabilities nor his advancing age may be  
considered. . . . The Board's task was to determine whether 
there are circumstances in this case apart from the non-
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability")  
(Emphasis omitted).

VA regulations do not define the terms "substantially gainful 
occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term  
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the  
poverty threshold for one person.'"  Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 
C.F.R. § 4.16(a) (stating that "[m]arginal employment shall 
not be considered substantially gainful employment," and that 
such employment exists when the "veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able to secure or follow any form of  
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra. 

In addition, according to 38 C.F.R. § 4.16(b), for those 
veterans who fail to meet the percentage requirements set 
forth in § 4.16(a), but who are in fact unemployable by 
reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

On January 3, 2002, the RO received the Veteran's informal 
TDIU claim.  

The May 2003 Form 9 contains the following statement: 
"Appellant [has] never been employed nor self employed for 
gainful work due to his service connected disabilities, 
hazard to his health."

On December 12, 2003, the Veteran submitted a TDIU 
application.  The Veteran did not answer the question 
concerning education or indicate the nature of his employment 
experience.  However, the Veteran did indicate that he quit 
working on a full-time basis upon retiring from service. 

A September 2004 VA pulmonary examination report indicates 
that the Veteran "alleged since he retired, he didn't 
enter[] in any job due to his lung condition."

On January 11, 2005, the Veteran submitted another TDIU 
application.  Again the Veteran did not answer the question 
concerning his education or indicate the nature of his 
employment experience.  He did indicate that he quit working 
on a full-time basis upon retiring from service.

A November 2006 VA respiratory examination report contains a 
diagnosis of pulmonary tuberculosis, chronic inactive, and 
chronic obstructive pulmonary disease (COPD).  In response to 
the question concerning general occupational effect, the 
clinician wrote "Not Employed."

A July 2008 QTC psychological examination report indicates 
that after retiring from the service in 1979, the Veteran 
"went back to school under the GI bill grant."  The Axis I 
diagnoses included "features of anxiety and depression" and 
passive-aggressive personality.

A July 2008 VA general medical examination report indicates 
that the Veteran retired from service in 1979 and had been 
unemployed since that time.  The clinician reviewed the 
claims file; the diagnoses included pulmonary tuberculosis 
inactive; COPD; status post craniotomy secondary to cerebral 
hematoma; burr holes secondary to craniotomy; and status post 
right hip replacement.  The clinician determined that the 
Veteran's pulmonary tuberculosis and disabilities related to 
his hematoma and craniotomy had significant effects on his 
usual occupation due to his "lack of stamina, weakness or 
fatigue," and that the Veteran had been "assigned different 
duties."  The clinician opined that "it is at least as 
likely as not that the Veteran's service-connected 
disabilities, preclude his ability to maintain substantially 
gainful employment, without regard to his age or any 
nonservice-connected disorders."  He explained:  "He had 
shortness of breath most of the time on moderate activity.  
He can't stand and walk long distances due to weakness and 
tremors of his right upper and lower extremities.  He also 
has frequent dizzy spells."

A July 2008 VA mental status examination report indicates 
that the Veteran retired in 1979 and that his MOS was cook.  
He reported working as a laborer from 1950 to 1959.  The 
report also indicates that the Veteran retired in 1979 
because he was "eligible by age or duration of work."  The 
Veteran reported that he earned a B.S. in Agriculture in 
1985.  The Axis I diagnosis was organic mental disorder 
secondary to traumatic brain disease.  The Axis III diagnosis 
was residuals of traumatic brain injury (encephalomalacic 
changes).  The clinician reviewed the claims file and opined 
that there was not total occupational and social impairment 
due to the Veteran's mental disorder.  He explained that the 
Veteran's mental disorder symptoms "are not severe enough to 
interfere with occupational and social functioning."

A July 2008 VA brain examination report indicates that the 
Veteran retired in 1979 because he was "eligible by age or 
duration of work."  The diagnosis was organic 
(encephalomalacic) brain disease with residual right 
hemiparesis.  

In a February 2009 advisory opinion, the Director of the 
Compensation and Pension Service reviewed the July 2008 VA 
psychiatric and general medical examinations and made the 
following determination:  "Given the lack of medical 
evidence to show that the veteran's service connected 
disabilities are so severe as to prevent him to be gainfully 
employed, this Service finds that entitlement to TDIU on an 
extra-schedular basis, is not warranted."

A March 2009 VA eye examination report contains a diagnosis 
of bilateral cataract, immature, and dry eye.  The clinician 
found no scotoma in either eye.  In response to the question 
concerning effect on usual occupation, the clinician wrote 
"Not Employed."

A June 2009 VA peripheral nerves examination report indicates 
that the Veteran retired in 1979 because he was "eligible by 
age or duration of work."  The diagnosis was organic 
(encephalomalacic) brain disease with residual right 
hemiparesis and peripheral neuropathy. 

In correspondence received June 2009, the Veteran stated that 
"my service connected disabilities especially my COPD are 
now severe and persistent which prevented me not to follow 
substantial gainful occupation."

b. Discussion

The Board determines that the evidence falls in relative 
equipoise as to whether the Veteran is unable to follow or 
secure substantially gainful employment, in which case he 
receives the benefit of the doubt to his advantage.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes 
that much of the evidence of record is not completely 
informative as to this particular question.  That is, the 
reports from the November 2006 VA respiratory examination, 
the July 2008 QTC psychological examination, and the March 
2009 VA eye examination note that the Veteran was indeed  
"unemployed," but none of these reports expands on why the 
Veteran did not have a job.  Other pertinent evidence, namely 
the July 2008 VA brain examination report and June 2009 VA 
peripheral nerves examination report, indicate that the 
Veteran had retired but do not specifically discuss the 
impact that his service connected disabilities may have had 
on his ability to retain and maintain substantially gainful 
employment.  In the Board's view, such inconclusive evidence 
weighs neither in favor of nor against the Veteran's claim, 
as it does not specifically address the issue of 
substantially gainful employability.  See e.g., Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (recognizing that an 
inconclusive medical "opinion," that is, one in which the 
medic cannot provide a positive or negative answer, 
effectively means that he "did not render an opinion on this 
issue, and his remarks constitute what may be characterized 
as 'non-evidence'").  

Other relevant evidence of record, namely, the July 2008 VA 
mental status examination report and the July 2008 VA general 
medical examination report, which do specifically address the 
Veteran's ability to work, are conflicting on the matter.  In 
such a circumstance, the Board must determine how much weight 
to afford each opinion.  See Cathell v. Brown, 8 Vet. App. 
539, 543(1996) (noting that "[i]t is the responsibility of 
the B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  The Board may place greater weight on one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed, medical expertise, the 
thoroughness and detail of the opinion, whether or not, and 
the extent to which, they reviewed prior clinical records or 
the claims file, and other evidence.  See Guerrieri, supra, 
at 470-71 ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches"); accord Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Board's determination in this regard must be 
explained in a statement providing adequate reasons and 
bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting 
that the Board may  "favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases").   

Pursuant to the Board's May 2006 remand, the VA Chief 
Benefits Director considered whether a TDIU was warranted on 
an extraschedular basis and denied the claim.  The Board 
disagrees.  After reviewing these two medical opinions, as 
well as the record in its totality, the Board determines that 
the favorable and unfavorable evidence roughly balances out, 
in which case the Veteran will receive the benefit of the 
doubt.  The July 2008 general medical examination report 
clearly indicates that the Veteran could not return to 
gainful work due to his pulmonary tuberculosis and the 
disabilities relating to his hematoma and subsequent 
craniotomy.  This clinician cited to the Veteran's shortness 
of breath, inability to stand and walk long distances,  
tremors of the right upper and lower extremities, and 
frequent dizzy spells to support this conclusion, which 
preponderates in favor of the Veteran's claim.  In contrast, 
however, the July 2008 mental status examiner discussed the 
Veteran's tremors, headaches, and right sided weakness and 
concluded that the Veteran's service connected disabilities 
were not severe enough to affect his ability to secure 
employment, which would preponderate against the claim.  
These contrasting medical opinions, which relied on similar 
observations to reach their conclusions, appear to be in 
relative equipoise.  With application of the doctrine of 
reasonable doubt, entitlement to a TDIU under 38 C.F.R. 
4.16(b) is warranted.




ORDER

The appeal as to an increased disability rating in excess of 
30 percent for pulmonary tuberculosis is dismissed.

Entitlement to a TDIU on an extraschedular basis is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


